 GLEN RAVEN SILK MILLS, INC.239Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees regarding their union affiliations,memberships, or sympathies or those of their coworkers, or warn or threatenour employees with economic reprisals because of union membership oractivities or in any othermannerinterfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AWNING & TENT WORKERS ANDDECORATORSLOCAL No. 39, affiliated with UPHOLSTERERS' INTERNATIONAL UNIONOF NORTHAMERICA, A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all of such activities except to theextent that such right may be affected by an agreementrequiring member-ship in a labor organization as a condition of employment,as authorized inSection 8 (a) (3) of the National Labor Relations Act.All our employees are free to become or remain members of theabove-namedunionor any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theamendedAct.H. WENZEL TENT & DUCK COMPANY,Employer.Dated ---------------------By ---------------------------------------(Representative)(Title),This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.(GLENRAVEN SILK MILLS,INC.andUNITED TExTILE WORKERS OFAMERICA,AFL.Case No. 11-C.4-288.November 6, 1962Decision and OrderOn March 19, 1952, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board' has reviewed the rulings made by the Trial Examiner'Pursuantto the provisionsof Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Styles and Peterson].101 NLRB No. 62. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDat the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions, and the entire rec-ord in the case, and hereby adopts the findings, conclusions,and rec-ommendations of the TrialExaminerwith the following modifications-and additions.1.The Trial Examiner stated, in the case of Huskins, that, uponthe establishment by the General Counsel ofa prima faciecase of illegaldiscrimination, the Respondent was required to produce "overwhelm-ing evidence" that Huskins was in fact dischargedfor cause.Inevery case, a violation of the Act must be proved by the GeneralCounsel by the preponderance of the evidence and, insofar as the TrialExaminer's statementimplies the contrary, we do not adopt it.How-ever, like the Trial Examiner, we find that the preponderance ofthe evidence does in fact establish that Huskins was discharged fordiscriminatory reasons, and not for inefficiency, as alleged by theRespondent, and we find that the Respondent thereby violatedSection8 (a) (3) and (1) of the Act.2.After weighing all the relevant evidence in thecases of Booneand Wilson, we find upon the preponderance of the evidence,in agree-ment with the Trial Examiner, that the Respondent discharged themfor union activity, in violation of Section 8 (a) (3) and (1) of theAct?3.The Trial Examiner found that the promulgation and enforce-ment of the Respondent's ruleagainst the distribution of literature "onCompany property" (including the area adjacent to the plant),unlessapproved by management, interfered with, restrained, and coerced theemployees in the exercise of rights guaranteed by the Act.We agree,and find, that the Respondent thereby violated Section 8 (a) (1) ofthe Act. In so finding, we do not mean to hold that an employer maynot adopta nondiscriminatoryrule against the distribution of litera-ture in the plant proper, even during the employees' nonworking timerin the interest of keeping the plant clean and orderly.8Orderof the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Glen Raven Silk Mills,Inc., its officers, agents, successors, and assigns, shall:'We do not,however, adopt the Trial Examiner's statement that the preceding dischargesof Huskins and Boone,in themselves,establisheda "primafacie" case of discriminationagainst Wilson.E Colonial Shirt Corporation,96 NLRB 711;Monolith Portland Cement Co.,94 NLRB-1358. GLEN RAVEN SILK MILLS, INC.2411.Cease and desist from :(a)Discouragingmembership in United TextileWorkers ofAmerica, AFL, or in any other labor organization of its employees,by discriminatorily refusing to hire, or discharging or refusing toreinstate any of them, or by discriminating in any other manner inregard to their hire, tenure of employment, or any term or conditionof employment.(b)Promulgating or enforcing any discriminatory rule prohibitingits employees from engaging in reasonable union activities on com-pany property on their own time, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of the rightto self-organization, to form labor organizations, to join or assistUnited Textile Workers of America, AFL, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act, as guaranteed in Section 7thereof.2.Take the following affirmative action which we find will effectuatethe policies of the Act :(a) Offer to Sam A. Huskins and Perry Boone immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges.(b)Make whole the above-named individuals in the manner setforth in section V of the Intermediate Report entitled "The Remedy."(c)Make whole Martha B. Wilson, administratrix of the estate of-CliftonWilson, in the manner set forth in the section entitled "TheRemedy."(d)Upon request, make available to the Board or its agents for ex-amination and copying all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due under thisOrder.(e)Post at its plant in Burnsville, North Carolina, copies of thenotice attached hereto and marked "Appendix A." 4 Copies of suchnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words."Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 242DECISIONSOF NATIONALLABOR RELATIONS BOARDafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOTdiscouragemembership in UNITED TEXTILEWORKERS OF AMERICA,AFL, or in any other labor organization ofour employees, by refusing to hire, by discharging any of ouremployees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition oftheir employment.WE WILL NOT promulgate or enforce any rule prohibiting ouremployees from engaging in reasonable union activities on com-pany property on their own time.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, arto refrain from any or all such activities.WE WILL make whole Sam A. Huskins and Perry Boone forany loss of pay they may have suffered as a result of the discrimi-nation against them and offer them immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges.WE WILL make whole the estate of Clifton Wilson for any lossof pay and insurance benefits suffered as a result of our discrimi-nation against him.All our employees are free to become or remain members of theabove-named union or any other labor organization except to the ex-tent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.We will not discriminate in regardto the hire or tenure of employment or any term or condition of em- GLEN RAVEN BILK MILLS, INC.243ployment because of membership in or activity on behalf of any suchlabor organization.GLEN RAVEN SILKMILLS, INC.,EmployerBy ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedCompany, herein called the Respondent, a hearing involving allegations ofunfair labor practices in violation of Section 8 (a) (1) and (3) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act, was heldin Burnsville, North Carolina, on February 6 and 7, 1952, before the undersignedTrial Examiner.In substance the complaint alleges and the answer denies that the Respondent:(1)Discriminatorily and to discourage union membership discharged employeesSam Huskins, Perry Boone, and Clifton Wilson; and (2) by said discharges andother conduct interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed by the Act.At the hearing General Counsel and the Respondent were represented, wereafforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally upon the record,and to file briefs and proposed findings and conclusions.No briefhas beenreceived.Upon the entire record in the case and from his observation of the witnesses,the TrialExaminermakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a North Carolina corporation, with its principal place ofbusinessat Glen Raven, North Carolina. It isengaged inmanufacturing, proc-essing, and selling of synthetic fabrics, such as nylon and rayon, at its plantsin North Carolina, including its plant at Burnsville.At its Burnsville plant, with which this proceeding is concerned, the Re-spondent annually buys materials and supplies valued at more than $1,000,000,of which more than 90 percent is received from points outside North Carolina.Its annual sales are valued at more than $1,000,000, of which more than 90percent is shipped from Burnsville to points outside North Carolina.H. THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL, herein called the Union, is a labororganization admitting to membership employees of the Respondent.242305-53-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The "no-distribution" ruleBy visiting workers at their homes and by distributing handbills near the plant,a union representative began organizing the Respondent's employees in October1950.Accordingto the unchallenged testimony of this union organizer,while nearthe plant in October someone whom he identified only as a man declaring him-self to be a supervisortoldhim he "wished"he would not distribute handbillsthere and said he "would like" to have him "move off the company property."In February1951,the same witness testified,he and another union representative,upon visiting the plant,discovered that a wire fence had been erected aroundthe property and "no trespass"signs had been posted.On that occasion, also,Plant Manager M.C. Ramm told them that he had managed plants for 30 yearswithout labor troubles and "wanted"none there;and said further that he"wished" they would not give out "Union literature" there.Alsoin the springof 1951, according to the testimony of Overseer Charles Black,a managementrepresentative,the Respondent promulgated a rulein the plantstating,in effect:The distribution of written or printed matter of any description on Com-pany property,unless approved by the management,is forbidden.The Trial Examiner is of the opinion that evidence is insufficient to supportallegations of the complaint to the effectthat by erectingthe fence and other coer-cion managementprohibitedunion representatives from distributing literaturein the "area in front of and near the entrance"to the plant.Ramm's state-ment to the organizers reveals, however,in the absence of any credible ex-planation by the Respondent,the real reason for the contemporaneous promul-gation of the "no-distribution"rule in the plant.Management's true motive wasto prohibit employees'activityof this nature even on their own time. Strictobservance of this regulation would require an employee to obtain managementapproval,thereby revealing possible union adherence,before passing to or re-ceiving from another employee a union card,during his lunch period or beforework,anywhere within the considerable area of company grounds outside theplant.Promulgation and enforcement of the above-quoted rule interfered with,restrained,and coerced employees in the exercise of rights guaranteed by theAct.Its maintenance constitutes continuing restraint and coercion.B. The discharge of Sam A. HuskinsCredible and unrefuted evidence establishes and the Trial Examiner findsthat Huskins was one of two workers, here involved,who obtained union appli-cation cards from the organizer, solicited signatures at the plant,and returnedthem to the organizer.(The other employee was Clifton Wilson,whose laterdischarge is discussed below.)Huskins was a sweeper,and performed other tasks requiring general movementthroughout the plant.His supervisors were Second Hand Albert Silvers andOverseerWalter Brown.He was hired in earlyMay 1949 andwas summarilydischarged,without warning, on December 8, 1950,a few days after joining theUnion and beginning actively to solicit others to join.Huskins applied for membership on the day Silvers,according to the latter'sown testimony,asked him for a union card. Huskins denied having one. Silverscountered,"Don't tell me a damn lie, I know you have." The employee then said GLEN RAVEN SILK MILLS, INC.245that if that was the way he felt about it, he would sign one before the day wasover.'Shortly after this incident employee Thomas Terrell, in the presence of em-ployee Stuart Taylor, said to Overseer Brown, "I guess you know Sam Huskinsis passing out union cards." Brown replied, "Well, I can't fire him for that, butI can think of a hundred other reasons for firing him." 2Brown as a witness admitted that before December 8 he had heard "rumors"of Huskins' leadership in and activity on behalf of the Union and, he furthersaid, "I had heard people say that Sam was working for the Union."On December 8 Huskins was called into Brown's office. Silvers was there and,said, "we have got to lay you off." Huskins asked why ; Silvers answered, "not-keeping the job up."Huskins asked in what respect, Silvers replied, "you havejust quit sweeping under the machines."Huskins reminded the other that hehad stopped such sweeping at the second hand's own order. "Did I tell you that?"said Silvers.". . . if I told you that I didn't mean to." During furtherdiscussion on this point Brown interrupted and said there were "other excusesbesides that," and accused the employee of loafing in the plant, and smoking,,at the incinerator" and on the outside of the plant.Huskins said, "If you willjust come clean with it and tell the truth it ain't no fault with my work, you'relaying me off for ; it is because of my Union activities." Brown then said he"could make dozens of different excuses," and gave Huskins his pay check, al-ready made out in full.'It is clear, and the Trial Examiner finds, that (1) by December 8 Brown andSilvers were aware of Huskins' union activities, and (2) by Brown's statementto Terrell he declared an intent to discharge Huskins, actually for union activitybut using "a hundred other reasons" as pretexts.It is likewise plain that General Counsel adduced ample evidence to establisha prima faciecase of illegal discrimination, which must stand in the absence ofoverwhelming evidence that Huskins was, in fact, discharged for legal cause.Affirmative reasons advanced by Brown and Silvers, as well as their testimonyrelating to them, are confusing, contradictory and fall far short of being per-suasive. In quick summary of the former's testimony, it would appear that Hus-kins had not been "a good worker to begin with,"-more than a year and a halfearlier, and that although he, Ramm, and Silvers had discussed firing the employee"several months" before December, he did not discharge him because, he said, "Itry to practice the Golden Rule," and did not take such action until December8,when Silvers caught him smokingoutsidethe plant, at a point admittedlycovered by no rule and where bath he and Silvers often had smoked. Silvers, asa witness, also said Huskins "was unsatisfactory" as a worker during "the wholetime" of employment, but that henever recommendeddismissal until December S.Although both Brown and Silvers claimed that the decision to fire the employee1The finding rests upon Huskins' credible testimony, and Silvers'admissionthat he didask for a union card.The latter's denial that he heardHuskins makethe final remark isnot credited.2This finding rests upon the credible and straightforward testimony of Taylor, at thetime of the hearing serving in the U. S. Air Force.The Trial Examiner, having observedthem on the stand,does not credit the denialsof Brown andTerrell.Brown's denial, infact, although repeatedly solicited by counsel, was as repeatedly qualified by "not to myknowledge," and on cross-examination he said, "I would not bet my neck on it, but Iwould bet a couple of dollars on it."3Huskins'credible account of the discharge interview, upon which the findings rest, isuncontradicted in themain.Brown did not deny having told the employee he "couldmake dozens of different excuses."As to Huskins' reason Silvers said, "I think he statedIt pretty fair." 246DECISIONSOF NATIONALLABOR RELATIONS BOARDwas precipitated by a smoking incident, which Huskins credibly denies havingoccurred, Silvers testified that he told him only that he was being let go for "in-efficiency," and declared that smoking was not mentioned by him. "Inefficiency,"also, is the reason claimed on Huskins' termination slip.No reasonable explanation was offered by the Respondent for claiming "ineffi-ciency" as the cause when, if Silvers and Brown are to be believed,the dischargewas because the former had caught the employee smoking outside the plant.The Trial Examiner finds no merit in the sundry reasons advanced which,the Respondent claims, "in accumulation" brought about thedischarge.The realcause isrevealed further in Huskins' credible account of a meeting with Silvers,soon after the discharge, when the employee came back to the plant for his bonus.With reference to the discharge Silvers told him, "what the hell else can youexpect when the Company knows that you are working against the Company andfor the Union"The Trial Examiner concludes and finds, on the preponderance of credible evi-dence, that Huskins was discriminatorily discharged on December 8 to discourageunion membership and activity, thereby interfering with, restraining,and coerc-ing employees in the exercise of rights guaranteed by the Act.C. The discharge of Perry 5 BooneThere is no evidence of further organizational efforts in the plant, after Hus-kins' discharge in December, until the following February,when an organizermade another visit to the property.As noted above, employee Clifton Wilsonthen assisted the organizer. It is undisputed that employees Perry Boone andWilson acted as a "team," as Boone described it; Wilson providing Boone withcards and the latter getting signatures and then returning them. Indeed, a wit-ness called by the Respondent, employee Norris Masters, corroborated the factthat Boone gave him several union cards in the plant.Boone was hired in June 1949 as a cloth cutter or doffer.He was thereaftertransferred successively to better paying jobs,hangingwarpsand then to atying-in machine.He received increases in pay.During the last week or 10days of his employment he was again doffing cloth, having beentransferredtemporarily upon returning from a short illness.On March 10, 1951, he wassummarily discharged by his immediate supervisor, Jay Deyton, although it isundisputed that only a week before that date he had been openly complimentedby Overseer Carter, Deyton's superior, who promised him anotherraise andsaid, "Boone, you do your work as well as anybody I ever had."Events leading up to the dismissal and bearing upon General Counsel's allega-tion that it was caused by hisunionactivity are, brieflysummarized,as follows.A few days before March 10 and in line of duty Boone went to the cloth room,where Wilson worked, to get certain rolls.As he leaned over to pick up rollsnearWilson he told the other he had some signed union cards in his backpocket.Wilson reached down and took them.When Boone looked uphe foundOverseer Charles Black watching them, only 3 feet away. The cards, dis-tinctively red-bordered and printed in blue on white, were plainly visible andidentifiable to Black at this short distance, and despite Black's denial the TrialExaminer is convinced and finds that he witnessed the exchange and concludedthat they were union cards4Although Silversat first denied making this statement,he later admitted the occasion,a conversationabout the discharge,and said thathe did not"recallexactly whatI said."5The official reporter erroneously listed PerryBoone as "Harry" Boone. The TrialExaminer accordinglyorders thetranscript corrected in this respect.AlthoughBlack was not Boone's supervisor,he claimedthat he watched theemployeewhen in his department,on one occasion for 22 minutes,and even reported to Boone's GLEN RAVEN SILK MILLS, INC.247Two days later,when Boone went on an errand tothe supplyroom, employeeMastersasked himif he had any union cards.Boone took some fromhis pocketand passed them to Masters through the opening in the supply room partition.As Boone turned away, Deyton,his supervisor,was standingdirectly behindhim, on thesameside of thepaneling, watchinghim.The TrialExaminer isconvinced and finds, despite Deyton's denial, that he saw the passing of unioncards by Boone.Immediately after these incidents Deyton began watching Boone closely athis work. Just before the end of the shift on March 10 Deytoncame to loomsfrom which Boone took off cloth, inspecteda fewof them, andthentold theemployee he did not need him any more. Boone asked why, and Deyton madeno reply.Boone said he would find out.He searched for Overseer Carter, butwas unable to locate him and went on home. A few days later Boone came backfor his pay and was given a termination slip, made out 2 days after the discharge,which stated that he had been laid off "Involuntarily.After several reprimandsemployee continued to be inefficient in his work."Under the surrounding circumstance, evidence as to which is undisputed, in-cluding the illegal rule which Black admitted became effective at about thistime, prohibiting the passing of any printed matter not approved by management,and including the fact that Overseer Carter had complimented Boone only afew days before the discharge, the Trial Examiner considers that General Counselestablished aprima faciecase of illegal discrimination as to Boone.In main support of its claim that inefficiency, and not union activity, was thereal reason for Boone's discharge, the Respondent had as its chief witnessesDeyton, who dismissed the employee, and Coy Ballew, who had beena super-visor over Boone when he worked on a tying-in machine before his transfer backto cloth doffing. If Deyton and Ballew are to be believed, Boone was not onlyinefficient but wholly uselessas anemployee, and the unanswered question arisesas to why the Respondent so long retained on its payroll one who was plainly acostly liability.Ballew, for example, testified that during the 4 or 5 weeksBoone was under him, "every warp he worked on he made a mess of it." Ac-cording to Deyton, when Boone returned to the doffing job, from which he hadlong before been promoted, he "was very poor at it," and he "got after him"six times "or more" in the last few days for "leaving these cut markspass with-out cutting the cloth, and getting the cloth dirty . . . not cleaning the reeds...not pulling those lint balls through the reeds," and "leaving the job so bad."Also according to Deyton, on March 10 "we made up a list" of "fifteen or twenty"things found wrong with Boone's work that day. As to thisalleged "list,"which was not produced at the hearing, Deyton's testimony is soconfused andcontradictory as to cast grave doubt upon his credibility on other matters aswell.On direct examination he said "we" made up the list of things foundwrong during Boone's final shift ; on cross-examination, after first admitting thathe made the list, he said he didnotprepare it, but that the second-shift doffermade it and gave it to him, after which he "talked to Boone about it." Thesecond-shift doffer did not take over the looms until 4 o'clock,afterBoone hadbeendischarged.Had this employee made up a list of things found wrong afterreporting on the job, reason is defied to believe that Deyton had any listbefore 4o'clock or talked to Boone about itbeforethe discharge.In any event, the other doffer, as a witness for the Respondent, readily ad-mitted that he had "had some of the same trouble" as had Boone, in lettingsupervisorquitea few times,that Boone was telling too much to his employees.Evenif a fraction of this extravagant claim is credited(extravagant because except when firsthired Boone was on this job only a week or 10 days)it is unreasonable to believe he did notsee Wilson and Boone together when only 8 feet away. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD"cut marks" go by-Deyton's chief criticism of Boone.He was not discharged.Another witness called by the Respondent, a weaver, also testified that dofferscommonly missed "cut marks."Thus, even if much of Deyton's testimony wereto be given face value, discrimination as between doffers is established.The Trial Examiner is convinced that no credible or substantial evidencesupports the Respondent's claim that Boone was dismissed for "inefficiency." Theuncontradicted fact remains that Overseer Carter, a few days before, had coin-plimented Boone and promised him another raise-significant gestures refutingthe claim of inefficiency.Upon the preponderance of credible evidence the Trial Examiner concludesand finds that the real reason for Boone's discharge was his union activity.His discriminatory dismissal was designed to discourage union membership andinterferedwith, restrained, and coerced employees in the exercise of rightsguaranteed by the Act.D. The discharge of Clifton Wilson'CliftonWilson was hired in December 1949 aHe was discharged by 01 erseerBlack on April 5, 1951. During most if not all of his employment, so far as therecord shows, he worked under Black as a utility man.It is established by the unrefuted testimony of Boone and a union representa-tive that Wilson became an active leader in the union movement sometime afterthe discharge of Huskins, and that he helped the organizer distribute handbillsat the plant.Other employees testified credibly and the Trial Examiner findsthat shortly before his discharge Wilson wore a union button openly in the plantand solicited membership in the organization.As found above, early in MarchBlack saw him remove union cards from Boone's pocket. Black, as a witness,admitted that he had called Wilson's attention to the "no-distribution" rule. TheTrial Examiner concludes and finds that before April 5, 1951, Black was wellaware of Wilson's active leadership among employees on behalf of the Union.In view of the preceding discriminatory discharges of Huskins and Boone, theTrial Examiner is of the opinion that General Counsel established aprima faciecase supporting his allegation of similarly illegal treatment of Wilson.The Respondent placed in evidence Wilson's termination slip, upon which itis stated that the employee was laid off on April 5 for the reasons : "Reprimandedseveral times for inefficiency, loitering and talking to other workers while on thejob, carelessness in handling company property, absenteeism."No supporting evidence was offered as to the claim of absenteeism, castinggrave doubt upon the merit of all other reasons, as well, appearing on the docu-ment.Nor did Black, who discharged Wilson,testify as to a single instanceof"loitering and talking to other workers while on the job." As to Wilson's work,which Black said was "unsatisfactory a little less than half the time whenhe first went there," but "got worse" before the discharge, his only answer tohis counsel's specific question "What was wrong with it?" was as follows :Well, some days he would do pretty fair work, and other days he didn't seemto want to do anything. I could instruct him in the morning how to do acertain job or to do some work. Sometimes he would do that work right allIExcept where specifically noted, no finding in this section rests solely upon affidavitsexecuted before a Boardagent byWilson onApril21 and 24, 1951,shortly after hisdischarge on April 5 and several weeks before he died on July 2, 1951.8 The date of hiring is based upon a statement in one of the affidavits. Counsel for theRespondent was requested to bring forward, from company records, such information butcounsel, unquestionably by oversight, failed to do so. GLEN RAVEN SILK MILLS, INC.249day, and sometimesby afternoon he would be doing the work wrong orbackwards from thewayit should be.This vague answer gives weak factual support to Black's abstract claim ofunsatisfactory work or inefficiency.Black testified as to three items which might be considered to be "carelessnessin handling company property." Once, he said, Wilson "tore up some cloth onthe shearingmachine," but he did not testify as to when it happened, he admittedthatshearing was not the employee's regular job, and he did not claim that hereprimanded or even criticized Wilson for it.On another occasion Wilsonknocked aholein the wall trying to remove cloth from a cloth mandril or roller.Black admittedthat all he knew aboutitwas what he wastold, and he couldnot recall when it happened!Nor did he testify that he reprimanded Wilsonfor it.On a third occasion, according to Black, he saw Wilson break a steelshaft of a roll by bitting it on the floor.He said he "got after" Wilson for this,but what he said is not revealed, and he admitted that it occurred "possibly acouple of months before his discharge."The single event cited by Black, asnearthe date of discharge, occurred onApril 4.Black said he found Wilson using an adding machine at a time whenthe packer wanted to use it. According to his testimony the overseer went toWilson, said that the girls were supposed to add their own yardage, and toldhim to go about his regular work. Also according to Black, Wilson "saidsomething like `if you don't like my work why don't you send me home?'" Blackdid not send him home,however,until the next day,when he discharged him.Black's testimony reveals no incident from that of April 4 until the discharge,at which time he said he told Wilson that he "had no personal ill feelings to-ward him." It is reasonable to believe that if Black had been perturbed by Wil-son's challenge, he would have accepted it on the spot, and fired him on April 4.In view of the many and variedclaims madeby the Respondent on the ter-minationslip,most of which lack any evidential support, the TrialExaminer isunable to find merit in any or all of them, including the incident of April 4, aspersuasive and real reasons for Wilson's dismissal.They were pretexts andafterthoughts.The real reason, the Trial Examiner concludes and finds, for the dischargewas his union leadership and activity.His discriminatory discharge interferedwith, restrained, and coerced employees in the exercise of rights guaranteed bythe Act.The complaint, as amended, alleges and the parties stipulated that until hisdischarge Wilson held two insurance policies, one with face value of $500 andthe other of $1,000, both having been issued to him as a result ofa master,group insurance policy taken out by the Respondent for its employees.Wilson died on July 2, 1951, as a result of an automobile accident.By its discriminatory discharge of Wilson, and removinghim fromthe pay-roll, the Respondent effectively deprived Wilson of rights and privileges con-tainedin said policies.General Counsel contends that the Respondent's lia-bility is a continuing one and that it, and not the insurance company, is liableto the widow, Martha B. Wilson, as beneficiary, for the face value of the policies.The TrialExaminer so finds.30Deductedfrom suchtotal,however, should bethe amount of such insurancepremiumswhich would normally have been de-ducted by the Respondent from his pay, between April 5, 1951, and July 2, 1951.Y Other witnesses said it occurred a month or two before April 5.10Coca-Cola Bottling Company of Asheville,N. C.,97 NLRB 151. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with its operations described in section I, above, have a close, in-timate, and substantial relation to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.It has been found that the Respondent has discriminated in regard to thehire and tenure of employment of Sam A. Huskins, Perry Boone, and CliftonWilson.It will be recommended that the Respondent offer to Huskins and Booneimmediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, andthat they be made whole for any loss of pay they may have suffered by reasonof the discrimination against them, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from thedate of discrimination to the date of offer of reinstatement, less his net earnings"during such period.The back pay shall be computed in the manner establishedby the Board, and the Respondent shall make available to the Board payroll andother records to facilitate the checking of the amount due."Also the Respondentshall make whole Mrs. Martha B. Wilson, administratix of the estate of CliftonWilson, deceased, for any deprivation or loss she may have suffered by reasonof the Respondent's discrimination against Wilson by (1) payment to her of asum of money equivalent to the amount Wilson would normally have earned aswages from the date of his discharge to thedate of his decease,less his netearnings during said period; and (2) payment to her of a sum of moneyequivalent to the amount of bonuses, emoluments, and insurance or other deathbenefits, to which she would have been entitled but for Wilson's discharge,deducting therefrom the amount of any bonuses, emoluments, or insurance orother death benefits heretofore paid or now payable to her as a result ofWilson's employment elsewhere subsequent to his discharge, and also deductingtherefrom the amount of insurance premiums the Respondent would normallyhave deducted from Wilson's pay from April 5 to July 2, 1951.The character and scope of the unfair labor practices engaged in indicate anintent to defeat self-organization of the employees. It will therefore be rec-ommended that the Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees in the exercise of rights guaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following :CONCLUSIONS OF LAW1.United Textile Workers of America, AFL, is a labororganization withinthe meaningof Section 2 (5) of the Act.2.By discriminating in regardto the hireand tenure of employment of SamA. Huskins, PerryBoone,and Clifton Wilson, therebydiscouraging membership11CrossettLumber Company,8 NLRB 440.12F.W. WoolworthCompany,90 NLRB 289. NEW JERSEYNATURAL GAS COMPANY251In theUnion,the Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a) (3) of the Act.3.By interfering with,restraining,and coercingits employees in theexerciseof rights guaranteed in Section7 of the Act, the Respondenthas engaged inand is engaging in unfair labor practiceswithin themeaningof Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]NEW JERSEYNATURAL GAS COMPANYslidINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS, AFL, PETITIONER.Case No. 4-RC-1612.November 6,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) andSection 2 (6) and (7) of the Act.On June 3, 1952,2 the Employer acquired the gas properties of theNew Jersey Central Power and Light Company.Until shortly be-fore that date the Employer was known as the County Gas Company,and under that name has bargained with the Intervenor, Utility Co-Workers Association, on the basis of 2 units certified by the Board in,In its brief the Employerobjected thatthe hearing officer had not permitted it tointroduce evidence tending to prove that supervisors had been active "in creating peti-tioner's local union."In denyingthe Employer's request to cross-examine union witnesseson this subject,the hearing officer ruled that the Employer should make the witness itsown.He then suggested that the matter be taken up by brief.Although reiterating thisoccurrence at the hearing and requesting a dismissal of the petition or a further hearingon this ground,the Employer has made no attempt in its brief to elaborate on its barecontentionat thehearing.At no time has it indicated that it had affirmative evidence tooffer on this subject.Consequentlywe deny itsmotion.2 The actual contract of purchase was made December 3, 1951.101 NLRB No. 61.